EXHIBIT 10.30

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made this        day of                , 2005
(“Agreement”), by and between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation (the “Company”), and                          (“Indemnitee”).

 

RECITALS

 

WHEREAS, at the request of the Company, the Indemnitee currently serves as a
[director/officer] of the Company and renders valuable services to the Company;
and

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors and officers of
the Company and its related entities; and

 

WHEREAS, both the Company and the Indemnitee recognize the increased legal risks
and potential liabilities to which directors and officers of corporations are
subject in connection with their positions and that liability insurance for
directors and officers and statutory indemnification provisions may be
inadequate to provide proper protection to individuals requested to serve as
directors and officers of the Company; and

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company as an officer and/or director, the Company desires to provide for the
indemnification of, and the advancement of expenses to, Indemnitee as set forth
in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises, the covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

 

1.             Certain Definitions.  For purposes of this Agreement the
following terms should have the following meanings:

 

(a)           “Board of Directors” means the Board of Directors of the Company.

 

(b)           “Bylaws” mean the bylaws of the Company, as the same may be
amended from time to time.

 

(c)           “Change in Control” shall be deemed to have occurred if (i) any
“person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of

 

--------------------------------------------------------------------------------


 

the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the total voting power represented
by the Company’s then outstanding voting securities, or (ii) during any period
of two consecutive years, individuals who at the beginning of the two year
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors, or (iii) there occurs a proxy contest, or the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Directors then in office, as a consequence of which members of the Board of
Directors in office immediately prior to such transaction or event constitute
less than a majority of the Board of Directors thereafter.

 

(d)           “Charter” means the corporate charter of the Corporation, as the
same may be amended from time to time.

 

(e)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification or
advance of Expenses is sought by Indemnitee.

 

(f)            “Expenses” shall mean any and all expenses, including, without
limitation, reasonable attorneys fees, disbursements and retainers, accounting
and witness fees, travel and deposition costs, transcript costs, fees of
experts, expenses of investigations and court costs, customarily incurred in
connection with investigating, prosecuting, defending, being a witness in or
participating in (including on appeal), or preparing to prosecute or defend, to
be a witness or other participant, in a Proceeding.

 

(g)           “Indemnifiable Event” shall mean any actual or asserted event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, partner, employee, trustee, manager,
member, agent or fiduciary of another corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other entity or enterprise, or by reason of any action or inaction on the part
of Indemnitee while serving in such capacity.

 

(h)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  If a Change of Control has not occurred, Independent Counsel shall
be selected by the Board of Directors, with the approval of Indemnitee, which

 

2

--------------------------------------------------------------------------------


 

approval will not be unreasonably withheld.  If a Change of Control has
occurred, Independent Counsel shall be selected by Indemnitee, with the approval
of the Board of Directors, which approval will not be unreasonably withheld, and
by such approval, the Board of Directors shall be deemed to have joined in such
selection.

 

(i)            “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding (including any
appeals in any of the foregoing), whether civil, criminal, administrative or
investigative, except one initiated by an Indemnitee pursuant to Section 6 of
this Agreement to enforce Indemnitee’s rights under this Agreement.

 

2.             Indemnification.

 

2.1           Indemnification with Respect to Proceedings Other Than Proceedings
by or in the Right of the Company.  In the event that Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to, or witness or other participant in, any Proceeding (other than
a Proceeding by or in the right of the Company) by reason of (or arising in
whole or in part from) an Indemnifiable Event, the Company shall indemnify the
Indemnitee, to the fullest extent permitted by applicable law, from and against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee, or on behalf of Indemnitee, in
connection with such Proceeding, provided that, in the case of amounts paid in
settlement, any settlement of such Proceeding is approved in advance by the
Company in writing, which approval shall not be unreasonably withheld, delayed
or applied in an inconsistent manner.

 

2.2           Indemnification with Respect to Proceedings by or in the Right of
the Company.  In the event that Indemnitee was, is or becomes a party to, or
witness or other participant in, any Proceeding brought by or in the right of
the Company to procure a judgment in favor of the Company by reason of (or
arising in whole or in part from) an Indemnifiable Event, the Company shall
indemnify Indemnitee, to the fullest extent permitted by applicable law, from
and against all Expenses and amounts paid in settlement actually and reasonably
incurred by Indemnitee, or on behalf of Indemnitee, in connection with such
Proceeding.

 

2.3           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some portion
of the Expenses, judgments, penalties, fines and amounts paid in settlement of a
Proceeding which Indemnitee was, is or becomes a party to, or witness or other
participant in, or is threatened to be made a party to, or witness or other
participant in, by reason of an Indemnifiable Event, but not, however, for all
of the total amount of such Expenses, judgments, fines, penalties and amounts
paid in settlement, the Company will nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

2.4           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of an Indemnifiable Event, made a party to
and is successful, on the merits or otherwise, in the defense of, any
Proceeding, Indemnitee shall be indemnified against

 

3

--------------------------------------------------------------------------------


 

all Expenses actually and reasonably incurred by Indemnitee, or on behalf of
Indemnitee, in connection therewith.  Without limiting any other rights of
Indemnitee in this Agreement, if Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue
or matter.  For purposes of this Section and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

3.             Advance of Expenses.  The Company shall advance all Expenses
reasonably incurred by or on behalf of Indemnitee in connection with any
Proceeding to which Indemnitee is, or is threatened to be made, a party or with
respect to which Indemnitee is, or is threatened to be made, a witness or other
participant, by reason of (or arising in whole or in part from) an Indemnifiable
Event, prior to final disposition of such Proceeding, to the fullest extent
permitted by applicable law and without requiring a preliminary determination as
to Indemnitee’s ultimate entitlement to indemnification, within ten days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time.  Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and, if
required by applicable law, shall include or be preceded or accompanied by (a) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Company as
authorized by law and by this Agreement has been met and (b) a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that such standard of conduct has not been met. 
Any advances to, and undertakings to repay by, Indemnitee pursuant to this
Section 3 shall be unsecured and shall not bear interest.

 

4.             Procedure for Determination of Entitlement to Indemnification.

 

4.1           Request for Indemnification.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  Promptly upon receipt of
such a request for indemnification, the Company shall cause its Board of
Directors to be so advised in writing that Indemnitee has requested
indemnification.

 

4.2           Determination of Right to Indemnification.  Upon written request
by Indemnitee for indemnification pursuant to the first sentence of Section 4.1
hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a

 

4

--------------------------------------------------------------------------------


 

written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee or (C) if so directed by a majority of the members of the Board of
Directors, by the stockholders of the Company.  If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten days after such determination.  Indemnitee shall cooperate with the
person making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person making such determination, in response to a request
by such person, shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification).

 

5.             Presumptions and Effect of Certain Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification hereunder, (i) the person making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4.1 of this Agreement, and (ii) the Company shall have the burden of
proof to overcome that presumption in connection with the making of any
determination contrary to that presumption.

 

(b)           The termination of any proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct required under
applicable law for indemnification.

 

6.             Remedies of Indemnitee.

 

(a)           In the event that (i) a determination is made pursuant to
Section 4.2 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 4.2 within sixty days after receipt by the Company
of the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 2.4 within ten days after receipt by the Company of a
written request therefor, or (v) payment of indemnification is not made within
ten days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Maryland, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement of
Expenses.  Neither the failure of the Board of Directors or a committee thereof,
or the stockholders of the Company, or Independent Counsel to have made a
determination pursuant to Section 4.2 that Indemnitee is entitled to
indemnification, nor an actual determination by the Board of Directors or a
committee thereof, or the stockholders, of the Company, or Independent Counsel,
that Indemnitee is not entitled to indemnification shall be a defense to any
judicial adjudication sought by Indemnitee or create a presumption that the
Indemnitee is not entitled to indemnification or advancement of Expenses.

 

5

--------------------------------------------------------------------------------


 

(b)           In any judicial proceeding commenced pursuant to this Section 6,
the Company shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(c)           If a determination shall have been made pursuant to Section 4.2 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 6, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d)           In the event that Indemnitee, pursuant to this Section 6, seeks a
judicial adjudication to establish or enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of Expenses in
Section 1) actually and reasonably incurred by Indemnitee in connection with
such judicial adjudication, regardless of the outcome of such judicial
adjudication unless the court in such judicial adjudication determines that the
material assertions made by Indemnitee in such judicial adjudication were not
made in good faith or were frivolous.

 

7.             Indemnification Hereunder Not Exclusive.  The indemnification
provided by this Agreement shall not be deemed exclusive of, and shall be in
addition to, any indemnification or other rights to which the Indemnitee may be
entitled under the Charter, the Bylaws, any vote of stockholders or
Disinterested Directors, applicable law, or otherwise, both as to action in his
official capacity and as to action in another capacity on behalf of the Company
while holding office; provided, however, that to the extent that the Indemnitee
otherwise would have any greater right to indemnification under any provision of
the Charter or Bylaws as in effect on the date hereof, the Indemnitee shall be
deemed to have such greater right hereunder; and provided, further, that to the
extent that any change is made to the Charter and/or Bylaws which permits any
greater right to indemnification than that provided under this Agreement, the
Indemnitee shall be entitled to have such greater right.  No modification or
amendment of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any Indemnifiable
Event prior to such modification or amendment.

 

8.             Liability Insurance.  To the extent that the Company maintains
liability insurance for directors, officers, employees, or agents of the Company
or of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.

 

9.             Subrogation.  In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
related rights of recovery of Indemnitee against other person or entities, and
Indemnitee shall execute all papers required and

 

6

--------------------------------------------------------------------------------


 

take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

10.           No Duplication of Payment.  The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that Indemnitee has otherwise actually received payment of
such amount under any insurance policy, contract, agreement, any provision of
the Charter or Bylaws, or otherwise.

 

11.           Exclusions.  Notwithstanding any other provision of this Agreement
to the contrary, the Company shall not be liable for, and the Indemnitee shall
not be entitled to, indemnification or advance of Expenses under this Agreement
with respect to:  (i) any settlement or judgment for insider trading or for
disgorgement of profits pursuant to Section 16(b) of the Securities Exchange Act
of 1934; or (ii) any Proceeding initiated or brought by Indemnitee, and not by
way of defense (other than an action or proceeding under Section 6 of this
Agreement), unless the bringing of such Proceeding has been approved by the
Board of Directors.

 

12.           Duration of Agreement.  This Agreement shall continue until and
terminate ten years after the date that Indemnitee shall have ceased to serve as
a director, officer, employee, or agent of the Company or of any other
corporation, partnership, limited liability company, association, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Company; provided, that the rights of Indemnitee hereunder shall
continue until the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 6 relating thereto.

 

13.           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his heirs, executors and administrators.

 

14.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

 

15.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

7

--------------------------------------------------------------------------------


 

16.           Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

17.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

18.           Notice by Indemnitee; Company Participation.

 

(a)           Indemnitee shall promptly notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advance of Expenses covered hereunder.

 

(b)           With respect to any Proceeding which may be subject to
indemnification or advance of Expenses under this Agreement, unless Indemnitee
waives its indemnification rights under this Agreement with respect to such
Proceeding, the Company will be entitled to participate in the Proceeding at its
own expense and, except as otherwise provided below, if it so elects, the
Company may assume the defense of the Proceeding, with counsel satisfactory to
the Indemnitee.  After notice from the Company to the Indemnitee of its election
to assume the defense of a Proceeding, during the Company’s good faith active
defense, the Company will not be liable to the Indemnitee under this Agreement
for any Expenses subsequently incurred by the Indemnitee in connection with the
defense of the Proceeding, other than reasonable costs of investigation or as
otherwise provided below.  The Company shall not settle any such Proceeding in
any manner which would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent.  The Indemnitee shall have the right
to employ separate counsel in any such Proceeding, but the fees the expenses of
such counsel incurred after notice from the Company of its assumption of the
defense of the Proceeding shall be at the expense of the Indemnitee, unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) the Indemnitee shall have reasonably concluded that there may be conflict
of interest between the Company and the Indemnitee in the conduct of the defense
of the Proceeding, or (iii) the Company shall not in fact have employed counsel
to assume the defense of a Proceeding, in each of which cases the fees and
expenses of Indemnitee’s counsel shall be Expenses for which Indemnitee may
receive indemnification or advances under this Agreement.  The Company shall not
be entitled to assume the defense of any Proceeding bought by or on behalf of
the Company or as to which the Indemnitee has reasonably concluded there may be
a conflict of interest between the Company and the Indemnitee.

 

19.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
hand-delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed) or three calendar days after having been mailed by
United States registered or certified mail, return

 

8

--------------------------------------------------------------------------------


 

receipt requested, postage prepaid or one business day after having been sent
for next day delivery by a nationally recognized courier service, addressed as
follows:

 

(a)           If to Indemnitee, to:

 

 

(b)           If to the Company to:

 

Health Care Property Investors, Inc.

3760 Kilroy Airport Way

Suite 300

Long Beach, California 90806

Attn: Legal Department

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

20.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland.

 

21.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior written or oral negotiations, understandings or
agreements between the parties with respect to the subject matter hereof;
provided however that this Agreement is not intended to, and does not, supersede
any indemnification or other rights to which the Indemnitee may be entitled
under the Charter, the Bylaws or applicable law, or pursuant to any employment
agreement between Indemnitee and the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

HEALTH CARE PROPERTY INVESTORS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

9

--------------------------------------------------------------------------------